PER CURIAM.
This is an appeal by the defendant/buyers [Elias Rocha and Aimee Martinez-Ro-eha] from an adverse final judgment entered after a non-jury trial in an action for breach of a contract for the sale of real estate. We affirm.
First, we conclude that there was sufficient evidence adduced below to support the trial court’s finding that the defendant/buyers breached the instant contract for the sale of real estate by not using due diligence, as required by the contract, to obtain a written mortgage loan commitment from a local lending institution. It is undisputed that the defendants made no formal application whatever for a mortgage loan from any lending institution. Instead, they formally applied to a mortgage broker for assistance in obtaining such a loan. The broker advised that a loan could not be obtained because the defendant Elias Rocha was a guarantor on certain credit card debts of Rocha’s father. The defendant, however, ignored offers made by the father-in-law of the plaintiff/seller [Gary Wolfson] to refinance this credit card debt so that the defendant Elias Rocha would no longer be obligated on the debt. Consequently, no institutional financing was secured for the sale of the real estate and no closing occurred due to the defendants’ lack of due diligence in securing such financing.
Second, we conclude that the $5,475 damages award to the plaintiff/seller was supported by substantial competent evidence adduced at trial, and, consequently, no error appears in the award of such damages. See Bushman v. Clark, 583 So.2d 799, 800 (Fla. 1st DCA1991); Zipper v. Affordable Homes, Inc., 461 So.2d 988 (Fla. 1st DCA1984), rev. dismissed, 469 So.2d 748 (Fla.1985); Popwell v. Abel, 226 So.2d 418, 422 (Fla. 4th DCA1969).
Affirmed.